UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against- ORDER

LUIS ALBERTO BRECEDA and VICTOR 19 Cr. 753 (PGG)
ROBLES, JR.,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that a conference will be held in this action on January
15, 2020 at 10:45 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse,
40 Foley Square, New York, New York.
Dated: New York, New York

December,ZZ, 2019
50 ORDERED.

JiA toncly
Paul G.Gardephe
United States District Judge

 
